DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the Application filed on October 26, 2021. Claims 21-40 are New; and claims 1-20 are Canceled. Claim 21-40  currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities:
In ¶40, the specification states, “In one variation, the tumor module 50 comprises at least only the simulated tumor 38 which is embedded or buried inside the second layer 55 of module support 52.” The phrase “at least only” is unclear. 
Appropriate correction is required.

Claim Objections
Claims 22-25, 28-1 and 28-2 are objected to because of the following informalities:
In claim 22, the phrase should read, “wherein each module-receiving portion of the plurality of module-receiving portions defines a cavity” in order to correct the grammar.
Claims 23-25 are also objected to for their incorporation of the above through their dependencies of claim 22.
In claim 23, Examiner suggests reciting, “wherein: some module-receiving portions of the plurality of module-receiving portions form a bottom wall in the module support; and the bottom wall is formed at a different depth in the module support for each module-receiving portion” so that the “wherein” applies to both clauses. 
There are two claims 28.
Appropriate correction is required.
Examiner further suggests proofreading the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28-2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, from which claim 28-2 depends, recites, “wherein the plurality of simulated tumor modules are configured to be surgically incisable to access at least one simulated tumor and/or at least one other surgical target located within a simulated tumor module inserted into a module-receiving portion of the module support.” However, claim 28-2 recites, “The modular simulated tissue construct oh, of claim 21 wherein at least one of the plurality simulated tumor modules consists of one or more simulated tumors.” The Original Disclosure does not appear to describe incising a tumor, only incising surrounding tissue (whether the module support or the tissue of the simulated tumor module that is around the tumor, ).

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites, “each of the first and second plurality of module-receiving portions.” There is insufficient antecedent basis for “the first plurality of module-receiving portions” and “the second plurality of module-receiving portions.”
Claim 39 recites, “wherein the module support is rigid or pliable and is made of elastomeric polymer.” Examiner cannot ascertain how the module support can be rigid AND made of elastomeric polymer. For examination purposes, Examiner assumes that this reads, “wherein the module support is rigid or is pliable and [[is]] made of an elastomeric polymer” so that it is clear that the rigid option is not also required to be an elastomeric polymer.
Claim 40 recites, “wherein the module support is further provided with a landscape having curves, mountains, valleys and various textures to provide a user with various levels of difficulty in approaching tumor and/or other surgical target locations.” The antecedents are unclear. Examiner suggests reciting, “wherein the module support is further provided with a landscape having curves, mountains, valleys, and various textures to provide a user with various levels of difficulty in approaching locations of: the at least one simulated tumor and/or the at least one other surgical target

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 28-1, 28-2, 29-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, and 9-20 of U.S. Patent No. 11,158,212 (“the ’212 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 21 of the instant application recites, “wherein the plurality of simulated tumor modules are configured to be surgically incisable to access at least one simulated tumor and/or at least one other surgical target located within a simulated tumor module inserted into a module-receiving portion of the module support” (emphasis added).
Claim 1 of the ’212 Patent recites, “the module support being configured such that at least one of the first support layer and the second support layer is surgically incisable so as to access the simulated tumor module buried inside the second support layer.”
However, the simulated tumor modules which include the simulated tumors are within the module support, so it would have been obvious to make the simulated tumor modules be incisable, also, in order to access the tumors.
The further limitations of claims 22 and 23 of the instant application are the same as claim 3 of the ’212 Patent.
The further limitations of claims 24, 25, 27, 28-1, and 28-2 of the instant application are the same as corresponding claims 6, 4, 11, 10, and 12 of the ’212 Patent.
The further limitations of claim 26 of the instant application are the same as corresponding claims 3 and 9 of the ’212 Patent.
The further limitations of claim 29-36 of the instant application are the same as corresponding claims 13-20 of the ’212 Patent.
The further limitations of claim 37 of the instant application include part of claim 20 of the ’212 Patent, and it further would have been obvious to shape the module support to mimic a human uterus and make the simulated tumor modules mimic fibroid tumors (col. 7, ll. 56-58).
Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,218,753 (“the ’753 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
It would have been obvious to use the claimed tissue structure of claim 1 of the ’753 Patent in the surgical trainer with the module support and simulated tumor modules disclosed in the ’753 Patent (FIG. 1, col. 3, ll. 28-50; col. 6, ll. 25-62), and claims 30 and 31 recite the same limitations as claim 1 of the ’753 Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24, 25, 27, 28-1, 29, 36, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2012/0082970, Pravong et al. ("Pravong") in view of U.S. Patent Pub. No. 2003/0031993, Pugh (“Pugh”).
Regarding claim 21 (New), Pravong teaches a modular simulated tissue construct for surgical training (portable surgical trainer, Abstract; modular, ¶5; insert 64 of top cover 52 can receive a plurality of inserts 70 with their insert materials 76 which provides tissue simulation regions 68, FIGS. 12-14, ¶54-56), comprising: a module support (insert 64, FIG. 14) having a first surface (e.g., top surface of insert 64, FIG. 12) and a second surface (e.g., bottom surface of insert 64, FIG. 12) interconnected by a side wall defining a thickness therebetween (thickness of insert 64 forms side wall around inserts 70, FIG. 12); a plurality of module-receiving portions being formed in the module support (plurality of openings in insert 64 receives plurality of inserts 70, FIG. 12); and a plurality of simulated [tissue] modules sized and configured to be removably and interchangeably inserted into the module-receiving portion (plurality of inserts 70 with their insert materials 76 removably and interchangeably inserted into insert 64, FIG. 12, ¶55).
Pravong suggests wherein the simulated [tissue] modules are configured to be surgically incisable to access at least one simulated tumor and/or at least one other surgical target located within a simulated [tissue] module inserted into a module-receiving portion of the module support. Though Pravong may not explicitly teach including simulated tumors in the simulated tissue (i.e., simulated tissue region 68 of insert material 76 of insert 70 of insert 64, which is a part of the simulated abdominal wall of laparoscopic trainer 50, which mimics the torso of a patient, e.g., abdominal region, FIG. 12, ¶51), Pravong does explicitly teach artificial tumors 124 (FIG. 20) disposed on tube 120 so that the user may practice locating and removing them (¶62). In other words, Pravong recognizes the value of including simulated tumors in a surgical trainer in order to enable a practitioner to practice locating and removing them. Further, Pugh also teaches a simulated abdominal wall for practicing medical procedures, and the simulated abdominal wall of Pugh comprises a tumor (body surface 15 for use with simulator 12, body surface 15 having layers, 17, 19 and 21, as well as pathologic lesion 23 embedded in layers 19 and 21, ¶38; palpation of tumor arising in posterior abdominal wall, ¶62). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pravong by Pugh and include at least one artificial tumor in the layers of insert material 76 (FIG. 14) of the simulated abdominal wall of Pravong in order to yield the predictable results of enabling the user to practice palpating/locating and removing the tumor(s), and insert material 76 is capable of being incised. 
Pravong may not explicitly teach that the plurality of simulated tissue modules are a plurality of simulated tumor modules, but see above discussion.
Pravong may not explicitly teach a modular simulated tissue construct for training surgical excision of tumors, but this is merely a statement of intended use of which the cited combination is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
Regarding claim 22 (New), Pravong teaches [wherein] each module-receiving portion defines a cavity having an opening in the first surface extending into the module support (openings in top surface of insert 64 extend into insert 64 and define cavities that receive inserts 70, FIG. 12, ¶55).
Regarding claim 24 (New), Pravong teaches wherein [at least] some the module-receiving portions comprise a first opening in the first surface extending into the module support to interconnect with a second opening in the second surface (openings in top surface of insert 64 receive inserts 70, FIG. 12, ¶55; the openings extend from top surface of insert 64 to bottom surface of insert 64, FIG. 12).
Regarding claim 25 (New), Pravong teaches wherein each simulated [tissue] module of the plurality of simulated [tissue] modules is configured to be disposed between the first and second openings or at one of the first or second openings using connecting features (insert 70 is disposed between top and bottom openings of insert 64 or at top of insert 64, FIG. 12; inserts 70 are removable and replaceable via snap-fit, friction fit, or threaded engagement or other means with respect to first insert 64 of top cover 52, FIG. 12, ¶55).   
Pravong may not explicitly teach that the modules are tumor modules, but see prior-art rejection of claim 21.
Regarding claim 27 (New), Pravong teaches wherein a simulated [tissue] module inserted into a module-receiving portion of the module support is surgically accessible from the first surface and the second surface of the module support, providing a bi-directional construct (simulated tissue region 68 of insert material 76 is exposed and accessible from the top of insert 64 and portion of insert material 76 is exposed, visible, and accessible from bottom of insert 64, FIGS. 12, 14; ¶56).  
Pravong may not explicitly teach that the module is a tumor module, but see prior-art rejection of claim 21.
Regarding 28-1 (New), Pravong teaches a system comprising a surgical training device configured to mimic a torso (trainer 50 mimics the torso of a patient, e.g., abdominal region, FIG. 12, ¶51), the surgical training device comprising: a base (base 54, FIG. 12) and a top cover connected to and spaced apart from the base to define an internal cavity between the top cover and the base (top cover 52, FIG. 12); the internal cavity being at least partially obstructed from direct observation by a user (legs 56 at least partially obscure internal cavity from view, FIG. 12, ¶51); the top cover comprising an opening and an insert sized and configured to fit into the opening of the top cover and connect thereto (insert 64 fits into opening in top cover 52, FIG. 12); and [a] simulated tissue construct (simulated or live tissue, ¶51), wherein the simulated tissue construct is configured for placement inside the internal cavity or suspension and connection to the insert of the top cover (tray-receiving portion 60 of base 54 receives tray that holds simulated or live tissue, ¶51).
Pravong alone may not explicitly teach the modular simulated tissue construct of claim 21 being configured for placement inside the internal cavity or suspension and connection to the insert of the top cover. However, as discussed above, Pravong does teach that base 54 receives a tray that can hold simulated tissue (¶51). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use insert 64 with its plurality of inserts 70 (¶55) as modified above to include at least one simulated tumor as the simulated tissue in the tray in order to yield the predictable results of being able to use trainer 50 for practicing tumor excision.
Regarding claim 29 (New), Pravong teaches wherein some of the plurality of simulated [tissue] modules comprise a simulated tissue portion (insert material 76, FIG. 14).
Pravong may not explicitly teach that the simulated tissue modules are simulated tumor modules, but see prior-art rejection of claim 21.
 Pravong may not explicitly teach the simulated tissue portion comprising the at least one simulated tumor and/or the at least one other surgical target, but see prior-art rejection of claim 21.  
Regarding claim 36 (New), Pravong teaches wherein the module support is shaped to mimic at least in part to simulate a human organ (insert 64 at least in part simulates human abdominal wall including skin, FIG. 12, ¶51, ¶54).  
Regarding claim 39 (New), Pravong teaches wherein the module support is rigid (insert 64, FIG. 12, is analogous to insert 5, FIG. 1, which is rigid and preferably made of hard plastic, ¶37).
Further, Pravong alternatively suggests wherein the module support is pliable and . Pravong teaches that opening 9 in top cover is adapted to accept other embodiments of inserts (¶38) such as a pad 5 simulating the abdominal wall (FIG. 3, ¶39). Insert 5 is configured to fit in opening 9 (FIG. 2, ¶38-39). Insert 64 is analogous to insert 5 and can also fit in opening 9 (FIGS. 2, 12). Insert 5 can be pliable as it includes multiple layers of foam or foam-like material (¶39). For example, top layer 10 simulates skin and may be fashioned from a pink, beige, tan, brown, or black material, such as the beige/tan, orange, or pink CREATIVE HANDS® foam sheets (¶39). Pravong further teaches that the skin layer 88 of insert material 76 is made from tan-colored EVA foam (¶58). Even if the tan CREATIVE HANDS® foam were found not to be EVA foam, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tan EVA foam for the simulated skin layer 10 of insert 5 because Pravong uses tan EVA foam for the simulated skin layer 88 of insert material 76. EVA (ethylene-vinyl acetate) is an elastomeric polymer, so insert 64 can also be pliable and made from an elastomeric polymer.  

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claims 21 and 22 above, and further in view of U.S. Patent No. 4,737,109 Abramson (“Abramson”) and U.S. Patent Pub. 2011/0207104, Trotta et al. (“Trotta”).
Regarding claim 23 (New), Pravong may not explicitly teach wherein some module-receiving portions of the plurality of module-receiving portions form a bottom wall in the module support, [wherein] the bottom wall is formed at a different depth in the module support for each module-receiving portion. However, Abramson teaches a breast cancer detection training device (Title) the body of which (body 11, FIG. 1) may have several cavities 13 with bottom walls in body 11 (FIGS. 1, 3, 5, col. 3, ll. 50-54). Further, Trotta teaches a simulated tissue in which the pathologies (e.g., tumors) are scattered throughout the breast at different depths (¶103). One of ordinary skill in the art at the time of the invention would have recognized and appreciated that pathologies in an actual patient can and do occur at different tissue depths, so it is valuable to be able to practice on pathologies at varying depths. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Pravong to include a plurality of module-receiving portions with bottom walls at different depths in order to yield the predictable results of being able to practice on several tissue/tumor modules at a time and at different depths to provide a more comprehensive and realistic training experience.

Claims 26 and 28-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claim 21 above, and further in view of Abramson and Trotta.
Regarding claim 26 (New), Pravong may not explicitly teach wherein the thickness of the module support is configured such that at least some module-receiving portions of the plurality of module-receiving portions are formed at different depths across the module support, providing a construct with varying depths for positioning the plurality of simulated tumor modules. However, Abramson teaches a breast cancer detection training device (Title) the body of which (body 11, FIG. 1) may have several cavities 13 with bottom walls in body 11 (FIGS. 1, 3, 5, col. 3, ll. 50-54). Further, Trotta teaches that the pathologies (e.g., tumors) are scattered throughout the breast at different depths (¶103). One of ordinary skill in the art at the time of the invention would have recognized and appreciated that pathologies in an actual patient can and do occur at different tissue depths, so it is valuable to be able to practice on pathologies at varying depths. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make insert 70, i.e., the module support, thick-enough to allow for a plurality of simulated tumor modules to be inserted at different depths in order to yield the predictable results of being able to practice on several tissue/tumor modules at a time and at different depths to provide a more comprehensive and realistic training experience.
Regarding second claim 28-2 (New), Pravong may not explicitly teach wherein at least one of the plurality simulated tumor modules consists of one or more simulated tumors, as the simulated tissue module of Pravong as modified includes surrounding tissue (i.e., layers of insert material 76, FIG. 14). However, Abramson teaches a breast cancer detection training device (Title) the body of which (body 11, FIG. 1) may have several cavities 13 therein such that several lumps may be used at a time (FIGS. 1, 3, 5, col. 3, ll. 50-54; lumps are interchangeable at will, col. 3, l. 55). In other words, if body 11 is analogous to the module support, and cavities 13 are analogous to the module-receiving portions, then the tumor modules themselves are just the lumps (i.e., the simulated tumor module consists of just the tumor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make at least one of the plurality of simulated tumor modules of Pravong as modified consist of just the one or more tumors in order to yield the predictable results of simulating a simpler procedure for the trainee in which they practice excising tumors from the module support without having to incise additional tissue (e.g., insert material 76).
Claims 30 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claims 21 and 29 above, and further in view of U.S. Patent Pub. No. 2005/0026125, Toly (“Toly”).
Regarding claim 30 (New), Pravong may not explicitly teach wherein the simulated tissue portion (insert material 76, FIG. 14) comprises a base layer and a defect layer overlaid onto the base layer; [wherein] the defect layer is located above and connected to the base layer such that a bottom surface of the defect layer contacts a top surface of the base layer, the defect layer having a thickness between a top surface and [a] bottom surface and including at least one defect; [wherein] the at least one defect defines at least one gap having an opening at the top surface of the defect layer. However, Toly teaches a simulated tissue structure (simulated anatomical structures, Title) comprising: a base layer (e.g., tissue of stomach 72, ¶55); and a defect layer overlaid onto the base layer (physiological structure 90, FIG. 5B, 5D, overlaid onto portion of stomach 72 corresponding to ulcer 74, ¶55); [wherein] the defect layer is located above and connected to the base layer such that a bottom surface of the defect layer contacts a top surface of the base layer (e.g., physiological structure 90 located above and connected to portion of stomach 72 corresponding to ulcer 74, ¶55), the defect layer having a thickness between a top surface and [a] bottom surface (physiological structure 90 has a thickness, FIG. 5B, can include a plurality of elastomeric layers, ¶59) and including at least one defect (physiological structure 90 can include a depression simulating a wound, ¶59); [wherein] the at least one defect defines at least one gap having an opening at the top surface of the defect layer (physiological structure 90 can be a depression, e.g., to simulate a wound, ¶59 (depression forms a gap); the opening of the gap is at the top surface of physiological structure 90). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include these features from Toly in the insert material 76 of Pravong in order to yield the predictable results being able to practice certain surgical techniques.
Regarding claim 34 (New), Pravong teaches wherein: the simulated tissue portion comprises a base layer (e.g., insert material 76 includes eighth layer 102, FIG. 16A, 16B) and a layer overlaid onto the base layer (e.g., fascia layer 92, FIGS. 16A, 16B), the layer being formed integrally with the base layer or adhered to the base layer as a separate layer (fascia layer 92 adhered to eighth layer 102 as a separate layer, FIGS. 16A, 16B).
Pravong may not explicitly teach that the layer is a defect layer OR that the defect layer comprises a plurality of protrusions extending upwardly from the base layer; [wherein] the defect layer is configured into a lattice shaped pattern raising above the base layer or projecting upwardly from the base layer. However, Toly teaches that anterior rectus sheath composite layer 29 (i.e., a “fascia layer”) includes elastomeric layer 32, preferably a silicone blend, and reinforcing silicone-coated fibrous layer 34, preferably a nylon mesh (¶48). Toly further teaches that including a nylon mesh makes the simulated tissue exhibit a tactile resistance to cutting similar to that of real tissue, and that the simulated tissue provides a realistic tactile sensation when dissected or sutured (¶35). In other words, Toly contemplates fascia layer 29 being cut, i.e., including a “defect.” It would have been obvious to one of ordinary skill in the art to modify fascia layer 92 of Pravong by fascia layer 29 of Toly and include a nylon mesh (which is a woven, lattice-structured material that inherently includes protrusions that extend upward) as an obvious equivalent design choice for the materials simulating a fascia layer and include a defect in fascia layer 92 by cutting it. 

Claims 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claims 21 and 29 above, and further in view of Abramson and Toly.
Regarding claim 32 (New), Pravong teaches wherein the simulated tissue portion comprises a first elastomeric layer and a second elastomeric layer (insert material 76 includes plurality of elastomeric layers, e.g., EVA foam, FIGS. 16A-B, ¶¶57-58), wherein the simulated tissue portion is connected to a frame so as to span a frame opening (insert material 76 is connected to insert 70, which is a frame, FIG. 14; insert material 76 spans both top and bottom frame openings, FIG. 14, ¶56); and the frame has connecting features configured to connect the frame to the module support within each of the (inserts 70 are removable and replaceable via snap-fit, friction fit, or threaded engagement or other means with respect to first insert 64 of top cover 52, FIG. 12, ¶55).  
Pravong may not explicitly teach wherein the at least one simulated tumor is made of silicone material and is located between the first elastomeric layer and the second elastomeric layer. Pugh does teach a simulated lesion 23 embedded in layers 19 and 21 of body surface 15 but not explicitly located between them (¶38). However, Abramson teaches a breast cancer detection training device (Title) that can be used to train a person in manual breast examination (Abstract) that includes a simulated tumor (lump 20, FIG. 3) made of silicone (lumps may be fabricated from any suitable material having the desired texture and hardness for the particular lesion to be represented, col. 4, ll. 39-41; lumps can be made from materials such as durable silicone plastic elastomers, col. 4, ll. 41-43) located between a first elastomeric layer (cover 12 simulates the feel of human breast tissue and may be an elastic foam rubber or similar plastic elastomer, FIG. 3, col. 4, ll. 3-5) and a second elastomeric layer (body 11 of device 10 may be made from soft material, preferably an elastic foam rubber or similar plastic elastomer, FIG. 3, col. 3, ll. 45-48; lump 20 located between body 11 and cover 12, FIG. 3). Abramson further teaches that the lumps are interchangeable at will, and the lumps being removable gives the trainee the option of examining and palpating the lump outside of the simulated tissue (col. 3, ll. 54-59). As discussed above regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pravong by Pugh and include at least one artificial tumor in the simulated abdominal wall in order to yield the predictable results of enabling the user to practice palpating/locating and removing the tumor(s); it further would have been obvious to one of ordinary skill in the art at the time of the invention to locate the tumor between two elastomeric layers of the simulated tissue of Pravong (e.g., between skin layer 88 and fascia layer 92, FIG. 16A) instead of embedding it within two body layers as in Pugh in order to yield the predictable results of allowing the same simulated tissue to be used to practice palpating different types of tumors (lumps are interchangeable) and also allowing the trainee the option of examining and palpating the lump outside of the simulated tissue.
Pravong may not explicitly teach at least one of the first and second elastomeric layers being made of silicone and a mesh reinforcement. However, Pravong does teach that insert 70 includes insert material 76 which includes, for example, skin layer 88 (EVA foam, ¶58) which is elastomeric, layer 92 representing a fascia layer (EVA foam, ¶58) which is elastomeric, layer 96 (closed-cell polyethylene foam, ¶58) used as a support layer between two muscle layers which provides a haptic response when penetrated (¶58), which is elastomeric, etc. Further, Toly teaches that anterior rectus sheath composite layer 29 includes elastomeric layer 32, preferably a silicone blend, and reinforcing silicone-coated fibrous layer 34, preferably a nylon mesh (¶48). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify elastomeric fascia layer 92 by fascia layer 29 of Toly as an obvious equivalent design choice for the materials simulating a fascia layer, and as discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention to locate the tumor between two elastomeric layers of the simulated tissue of Pravong (e.g., between skin layer 88 and fascia layer 92, FIG. 16A).
Regarding claim 33 (New), Abramson further teaches wherein at least one of the first elastomeric layer and the second elastomeric layer comprises a tumor-receiving portion, the tumor-receiving portion comprising a concavity, indent, half-pocket, or a location of reduced thickness formed in the first and second elastomeric layers (body 11, which is an elastic foam rubber or similar plastic elastomer, col. 3, ll. 45-48, i.e., an “elastomeric layer,” comprises cavity 13, i.e., a “tumor-receiving portion,” FIG. 1); and wherein the at least one simulated tumor is located in the tumor-receiving portion (FIGS. 2, 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a tumor-receiving portion in an elastomeric layer of Pravong as further modified by Toly in order to yield the predictable results of accommodating a simulated tumor therein, and further, to locate the simulated tumor therein.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh and Toly applied to claims 21, 29, and 34 above, and further in view of Abramson and U.S. Patent Pub. No. 2010/0167254, Nguyen (“Nguyen”).
Regarding claim 35 (New), Pravong as modified by Toly teaches wherein the simulated tissue portion further comprises a cover layer located above the base layer and the defect layer (e.g., simulated skin layer 88 is a cover layer located above eighth layer 102 (“base layer”) and fascia layer 92 (once cut as modified by Toly, it is the “defect” layer), FIGS. 16A, 16B).
Pravong may not explicitly teach the at least one simulated tumor being disposed between the defect layer and the cover layer. However, Abramson teaches that lump 20 is located between body 11 (i.e., “base layer”) and cover 12 (FIG. 3). Abramson further teaches that the lumps are interchangeable at will, and the lumps being removable gives the trainee the option of examining and palpating the lump outside of the simulated tissue (col. 3, ll. 54-59). As discussed above regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pravong by Pugh and include at least one artificial tumor in the simulated tissue in order to yield the predictable results of enabling the user to practice palpating/locating and removing the tumor(s); it further would have been obvious to one of ordinary skill in the art at the time of the invention to locate the tumor between cut fascia layer 92 (“defect layer”) and skin layer 88 (“cover layer”)(FIG. 16A) instead of embedding it within two body layers as in Pugh in order to yield the predictable results of allowing the same simulated tissue to be used to practice palpating different types of tumors (lumps are interchangeable) and also allowing the trainee the option of examining and palpating the lump outside of the simulated tissue.
Pravong may not explicitly teach wherein the at least one simulated tumor has a planar or spherical shape; [and] the spherical tumor is configured as a raised portion or protuberance in the simulated tissue portion once covered by the cover layer. However, Abramson teaches spherical tumors (fibro-adenoma 22, FIG. 4, is smooth and round and may be represented by a pebble, a marble, or the like, col. 4, l. 65 – col. 5, l. 2). Further, Nguyen teaches a surgical training model wherein cutaneous defect structures 73 (e.g., tumor 75, FIG. 4B) may even extend above the surface, providing a raised or protruding structure on the surface of the epidermis-simulating layer 3 (¶54). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a spherical tumor that protrudes from the upper surface in order to yield the predictable results of simulating actual tumor conditions in a surgical training model.

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claim 21 above, and further in view of U.S. Patent Pub. No. 2011/0091855, Miyazaki (“Miyazaki”).
Regarding claim 37 (New), Pravong may not explicitly teach wherein the module support is shaped to mimic a human uterus and the plurality of simulated tumor modules are configured to mimic fibroid tumors. However, Pravong does teach that trainer 50 is suitable for simulations of gynecological and urological procedures (¶62). Further, Miyazaki teaches a modular pelvic surgery simulator wherein the uterus or the uterine lumen may be configured to simulate one or more pathological conditions, such as fibroids, tumors or other malignancies, or prolapse (¶110). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt trainer 50 of Pravong so that insert 64 is shaped to mimic a human uterus and inserts 70 mimic or include simulated fibroid tumors in order to yield the predictable results of being able to practice certain pelvic surgery procedures. 

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh and Miyazaki as applied to claims 21 and 37 above, and further in view of “About Uterine Fibroids,” Center for Uterine Fibroids, Brigham and Women’s Hospital, https://web.archive.org/web/20100723011904/https://www.fibroids.net/fibroids.html, July 23, 2010 (“Brigham”).
Regarding claim 38 (New), Miyazaki may not explicitly teach wherein the fibroid tumors comprise one or more of pedunculated submucosal fibroids, subserosal fibroids, submucosal fibroids, pedunculated subserosal fibroids or intramural fibroids. However, as discussed regarding claim 37, Miyazaki teaches a modular pelvic surgery simulator wherein the uterus or the uterine lumen may be configured to simulate one or more pathological conditions, such as fibroids, tumors or other malignancies, or prolapse (¶110). In other words, Miyazaki contemplates simulating both internal and external uterine fibroids. Brigham teaches that: pedunculated submucosal fibroids (submucous leiomyomas, i.e., “submucosal fibroids,” can be pedunculated (attached to body of uterus by a narrow stalk), p. 2), subserosal fibroids (p. 2; Image, p. 2), submucosal fibroids (submucous leiomyomas, i.e., “submucosal fibroids,” can be sessile, i.e., not pedunculated, p. 2), pedunculated subserosal fibroids (subserosal leiomyomas may be pedunculated, p. 2; Image 1, p. 1) and intramural fibroids (Image 1, p. 1; Image, p. 2) are all types of uterine fibroids. Therefore, it would have been obvious to one of ordinary skill in the art to simulate any or all of them in the pelvic surgery simulator of Miyazaki in order to yield the predictable results of being able to encounter them during a pelvic surgery procedure.
 
Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pravong in view of Pugh as applied to claim 21 above, and further in view of Miyazaki and Brigham.
Regarding claim 40 (New), Pravong may not explicitly teach wherein the module support is further provided with a landscape having curves, mountains, valleys and various textures to provide a user with various levels of difficulty in approaching [locations of: the at least one simulated] tumor and/or [the at least one] other surgical target . As also discussed regarding claim 37, Pravong does teach that trainer 50 is suitable for simulations of gynecological and urological procedures (¶62); Miyazaki teaches a modular pelvic surgery simulator wherein the uterus or the uterine lumen may be configured to simulate one or more pathological conditions, such as fibroids, tumors or other malignancies, or prolapse (¶110); and it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt trainer 50 of Pravong so that insert 64 is shaped to mimic a human uterus and inserts 70 mimic or include simulated fibroid tumors in order to yield the predictable results of being able to practice certain pelvic surgery procedures. Furthermore, Brigham teaches that many uterine fibroids have uneven, irregular shapes that distort the uterine wall (Image 1, p. 1; Image, p. 2). One of ordinary skill in the art at the time the invention was made would have readily appreciated that the distorted uterine wall would present a more difficult surgical field than an undistorted one. Therefore, because it would have been obvious to include simulated fibroids that distort the simulated uterine tissue, the “landscape” or surface topography of insert 64 which is the simulated uterus would include curves, mountains, valleys, and various textures capable of increasing the difficulty for a surgeon approaching the fibroids.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found that teaches simulated tissues with simulated tumors for surgery practice (U.S. Patent Pub. No. 2005/0026125, Toly; U.S. Patent Pub. No. 2008/0032272, Palakodeti; and U.S. Patent Pub. No. 2010/0167254, Nguyen) does not explicitly teach “wherein at least one simulator tumor is located above and in contact with the defect layer overlaying at least a portion of the at least one defect and bridging the opening of the at least one gap.”
Toly teaches an image layer that conforms to the irregular structure, e.g., wound
or gap or protrusion (Abstract, ¶60; it does not bridge the gap).
Palakodeti teaches a tumor within the gap (FIG. 3, it does not bridge the gap), and further, the gap's opening is not at the top surface of the defect layer as required by claim 30 from which claim 31 depends.
Nguyen teaches cutaneous defects 73 (e.g., tumors, lesions, wounds, scars, ¶55) disposed within the epidermis-simulating layer 3 (FIGS. 4A, 4B), but Nguyen neither teaches nor suggests that they are in contact with a defect layer and bridge an opening in a gap at the top surface of the defect layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT, can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L KORB/           Examiner, Art Unit 3715                                                                                                                                                                                              /THOMAS J HONG/ Primary Examiner, Art Unit 3715